Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/26/22 has been entered.
Response to Arguments
	Applicant’s arguments with respect to the amended claims filed 9/19/22 have been considered as follows.
35 USC 102/103 Rejections of the claims:
	Applicant’s arguments are moot in view of the new ground rejections.
 Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6,11-12 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Geng (US 20210239947). 

    PNG
    media_image1.png
    573
    792
    media_image1.png
    Greyscale

Regarding claim 1, Geng teaches An optical imaging system (Fig. 5, Tables 5,17), comprising: 
a first lens, a second lens, a third lens, a fourth lens having negative refractive power, a fifth lens, a sixth lens, and a seventh lens, sequentially arranged from an object side, wherein f3/f > 1.5 (9.31/4.63), where a focal length of the third lens is f3, and an overall focal length of the optical imaging system is f,
wherein the sixth lens has a concave image side surface in a paraxial region (Table 5),
TTL/(2*Img HT)<0.7 (1.33/2), where a distance on an optical axis from an object-side surface of the first lens to an imaging plane of an image sensor is TTL, and half of a diagonal length of the imaging plane of the image sensor is Img HT, and
Fno<1.9 (1.8), where an F-number of the optical imaging system is Fno.

Regarding claim 2, Geng further teaches The optical imaging system of claim 1, wherein 25<v1−v2<45 (36), where an Abbe number of the first lens is v1, and an Abbe number of the second lens is v2.

Regarding claim 3, Geng further teaches The optical imaging system of claim 1, wherein v1−v3<25 (0), where an Abbe number of the first lens is v1, and an Abbe number of the third lens is v3.

Regarding claim 4, Geng further teaches The optical imaging system of claim 1, wherein 15<v1−v5<35 (28), where an Abbe number of the first lens is v1, and an Abbe number of the fifth lens is v5.

Regarding claim 5, Geng further teaches The optical imaging system of claim 1, wherein 0<f1/f<2.0 (7.12/4.63), where a focal length of the first lens is f1, and an overall focal length of the optical imaging system is f.

Regarding claim 6, Geng further teaches The optical imaging system of claim 1, wherein −10.0<f2/f<0 (-23.24/4.63), where a focal length of the second lens is f2, and an overall focal length of the optical imaging system is f.

Regarding claim 11, Geng further teaches The optical imaging system of claim 1, wherein TTL/f<1.4 (5.84/4.63), where an overall focal length of the optical imaging system is f, and 
BFL/f<0.4 (0.8/4.63), where a distance on the optical axis from an image-side surface of the seventh lens to the imaging plane of the image sensor is BFL.

Regarding claim 12, Geng further teaches The optical imaging system of claim 1, wherein D1/f<0.1 (0.4112/4.63), where a distance on the optical axis from an image-side surface of the first lens to an object-side surface of the second lens is D1, and an overall focal length of the optical imaging system is f.

Claim(s) 1,8-10,14,24 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Jhang (US 20210109316). 

    PNG
    media_image2.png
    792
    760
    media_image2.png
    Greyscale

Regarding claim 1, Jhang teaches An optical imaging system (Figs. 28,58, +-+--+-), comprising: 
a first lens, a second lens, a third lens, a fourth lens having negative refractive power, a fifth lens, a sixth lens, and a seventh lens, sequentially arranged from an object side, wherein f3/f > 1.5 (13.774/5.566), where a focal length of the third lens is f3, and an overall focal length of the optical imaging system is f,
wherein the sixth lens has a concave image side surface in a paraxial region (Table 5),
TTL/(2*Img HT)<0.7 (0.6984), where a distance on an optical axis from an object-side surface of the first lens to an imaging plane of an image sensor is TTL, and half of a diagonal length of the imaging plane of the image sensor is Img HT, and
Fno<1.9 (1.625), where an F-number of the optical imaging system is Fno.

Regarding claim 8, Jhang further teaches The optical imaging system of claim 1, wherein |f4/f|>3.0 (22.479/5.566), where a focal length of the fourth lens is f4, and an overall focal length of the optical imaging system is f.

Regarding claim 9, Jhang further teaches The optical imaging system of claim 1, wherein −2.0<f2/f3<0 (-14.1/13.8), where a focal length of the second lens is f2, and a focal length of the third lens is f3.

Regarding claim 10, Jhang further teaches The optical imaging system of claim 1, wherein 1.0<f12/f<1.5 (6.72/5.566), where a synthetic focal length of the first lens and the second lens is f12, and an overall focal length of the optical imaging system is f.

Regarding claim 14, Jhang further teaches (Fig. 58, +-+--+-) The optical imaging system of claim 1, wherein the first lens comprises positive refractive power, the second lens comprises negative refractive power, the third lens comprises positive refractive power, the fourth lens comprises negative refractive power, the fifth lens comprises negative refractive power, the sixth lens comprises positive refractive power, and the seventh lens comprises negative refractive power.

Regarding claim 24, mutatis mutandis, Jhang teaches all the limitations as stated in claims 1 and 14 rejections above. 

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Zirkel (US 20200225449). 

    PNG
    media_image3.png
    531
    443
    media_image3.png
    Greyscale

Regarding claim 1, Zirkel teaches An optical imaging system (Fig. 1, 1st embodiment), comprising: 
a first lens, a second lens, a third lens, a fourth lens having negative refractive power, a fifth lens, a sixth lens, and a seventh lens, sequentially arranged from an object side, wherein f3/f > 1.5 (7.58/4.65), where a focal length of the third lens is f3, and an overall focal length of the optical imaging system is f,
wherein the sixth lens has a concave image side surface in a paraxial region (Table 5),
TTL/(2*Img HT)<0.7 (0.683), where a distance on an optical axis from an object-side surface of the first lens to an imaging plane of an image sensor is TTL, and half of a diagonal length of the imaging plane of the image sensor is Img HT, and
Fno<1.9 (1.455), where an F-number of the optical imaging system is Fno.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
  
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zirkel.
Regarding claim 13, Zirkel teaches all the limitations as stated in claim 1, but does not explicitly teach FOV<80°, where a field of view of the optical imaging system is FOV.
Absent any showing of criticality and/or unpredictability, having FOV<80° would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of having smaller field of view (e.g., by mean of digital zooming, and/or cropping slightly) and/or improving productivity by allowing certain manufacturing errors.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Zirkel by having FOV<80° for the purposes of having smaller field of view and/or improving productivity by allowing certain manufacturing errors.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234